DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 10/5/2021. Claim 1 has been amended. Claims 8-10 are cancelled. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katai et al. (US Publication 2008/0311476) as evidence by Bailey et al. (US 2002/0022265).

Regarding claim 1, the Katai et al. reference discloses a lithium battery (Fig. 3) comprising a collector (12), an electrode composite material layer located on the collector, wherein the electrode composite material layer includes first particles containing an active material (5), a second particle (6) that are smaller than the first particles, wherein the first particles and the second particles are mixed in a thickness wise direction ([0011], lower part) of the electrode composite material layer and a region in which the second particles are concentrated, wherein the region includes a surface of the electrode composite material layer at a side opposite to the collector (Fig. 1). The Katai reference discloses the ceramic particles, specifically, alumina, silica, zirconia for the second particles. As evidence by the Bailey et al. reference alumina, silica, zirconia are hydrophobic particles ([0035]).
Regarding claim 2, the Katai et al. reference discloses the second particles are located between the first particles in the region and distributed in the thickness wise direction of the electrode composite material layer and a ratio of the second particles occupying a cross-sectional unit area extending in the thickness wise direction is the highest at a surface of the electrode composite material layer (Fig. 1, [0030]). 

Regarding claim 3, the Katai et al. reference discloses a ratio of the second particles occupying the cross-sectional unit area is 50% or less in a surface of the electrode composite material layer ([011]).

Regarding claim 4, the Katai et al. reference discloses the surface of the a gap between the first particles is larger at portions closer to the surface of the electrode composite material layer electrode in order for the concentration of the ceramic to increase at the surface, the Katai et al. reference also discloses the same amount of active materials are put in the surface layer as it is in the lower area. The Katai et al. reference also disclose the thickness of the surface layer to be thicker than the lower layer. Thus, the Katai et al. reference discloses that there will be less first particles a cross-sectional unit than a cross-sectional area of the lower area.
	Regarding claim 5, the Katai et al. reference discloses the surface of the surface layer comprises a layer of ceramic particles. The thickness of the ceramic particles appears to be the thickness of the layer which is 25% or less of the electrode composite layer. 
Regarding claim 6, the Katai et al. reference discloses the second particles are located between the first particles in the region and bind the first particle via binder ([0028]).
Regarding claim 7, the Katai et al. reference discloses the non-aqueous battery electrode plate according to claim 1, comprises a non-aqueous electrolyte ([0043]).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaguchi et al. (US Publication 2010/0035161) as evidence by Bailey et al. (US 2002/0022265).
Regarding claim 1, the Yamaguchi et al. reference discloses a battery comprising a collector (34a) with an electrode composite material layer located on the collector wherein the electrode composite material layer includes a first particle containing an active material, a second particle (Silicon oxide) that is smaller than the first particle over the first particle and a thickwise direction of the electrode in which the first and second particle are mixed (the interphase in which the silicon oxide is on the active material; [0088]; Fig. 4 or 5). As evidence by the Bailey et al. reference alumina, silica, zirconia are hydrophobic particles ([0035]).
Regarding claim 5, the Yamaguchi et al. reference discloses  that the oxide film is less than 25% of the entire electrode region (Fig. 4 and Fig. 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Alternatively, claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katai et al. (US Publication 2008/0311476).
Regarding claim 5, the Katai et al. reference discloses the claimed invention above and further incorporated herein. The Katai et al. reference discloses that the surface layer cannot be more than 60% of the lower layer since the capacity can be needlessly lowered in some cases [0031]. Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to choose the instantly claimed value through process optimization, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involve only routine skill in the art. See In re Boesch,  205 USPQ 215 (CCPA 1980).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725